Citation Nr: 0334772	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  99-22 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for pulmonary 
emphysema.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel






INTRODUCTION

The veteran served on active duty from September 1943 to 
February 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

In a January 2001 remand, the Board requested that the RO 
obtain a medical opinion to determine whether bronchitis or 
pulmonary emphysema is related to his military service.  In 
September 2002 the VA examiner rendered an opinion regarding 
bronchitis.  However, the examiner did not include an opinion 
concerning the etiology of the pulmonary emphysema.  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held, in Stegall v. West, 11 Vet. App. 268 (1998) 
that a Remand by the Court or the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, 7008, 7009, 7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.

In this regard in an August 2003 letter the RO requested 
additional evidence from the veteran and informed the veteran 
to submit the evidence within 30 days.  In view of the fact 
that this case is being remanded for additional development, 
the Board finds that the veteran should be notified of the 
correct time limit in which  to submit additional evidence 

Therefore, this case is REMANDED to the RO for the 
following:

1.  Ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA) notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5103, and 5103A, and any 
other applicable legal precedent.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The claims folder should be returned 
to the physician who provided the opinion 
in September 2002 for an addendum (if the 
examiner is unavailable, the case should 
be referred to another VA pulmonary 
specialist).  The examiner should review 
the materials in the claims folder, 
including but not limited the January 
2000 pulmonary function test and March 
2000 chest x-rays, as well as the opinion 
dated in October 1999 from Dr. I. In an 
addendum the examiner is requested to 
render an opinion as to whether it is as 
likely as not that the veteran's 
emphysema is related to service.  If not, 
the examiner should render an opinion as 
to whether it is as likely as not that 
the pulmonary emphysema was caused or is 
aggravated by the veteran's pneumonia or 
the residuals of pneumonia?  If the 
examiner desires another examination or 
other testing, it should be conducted.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
and the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




